NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 RICKIE J. YOUNG,
                  Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2011-5018
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 09-CV-442, Judge Margaret M.
Sweeney.
              __________________________

                 Decided: April 6, 2011
              __________________________

   RICKIE J. YOUNG, of Stockbridge, Georgia, pro se.

   JANE C. DEMPSEY, Trial Attorney, Civil Division, Com-
mercial Litigation Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
her on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and KIRK T.
MANHARDT, Assistant Director.
               __________________________
2                                               YOUNG V US

      Before LINN, SCHALL, and DYK, Circuit Judges.

PER CURIAM.

     Rickie J. Young (“Young”) appeals from a final deci-
sion of the Court of Federal Claims dismissing his case as
barred by issue preclusion. Because Young’s suit con-
cerns a question previously litigated and decided and in
all respects subject to issue preclusion, this court affirms.

                       BACKGROUND

    The background facts of the present case are identical
to those of a previous suit brought in the Court of Federal
Claims and appealed to this court in 2008 and need not be
repeated in their entirety. See Young v. United States,
529 F.3d 1380, 1382 (Fed. Cir. 2008).
    Young was honorably discharged from the United
States Army at the rank of Sergeant on April 25, 1998,
“having completed fourteen years, one month, and four
days of active service.” Id. Young had reached “the
retention control point” which, under Army regulations,
prevented him from reenlisting. Id. In 2002, Young filed
a disability claim with the Department of Veterans Af-
fairs (“the Department”) for service-connected gastroin-
testinal problems, which the Department granted. Id.
The following year, Young sought to have the Army Board
for Correction of Military Records (“the Board”) change
his 1998 honorable discharge to a “disability separation or
medical retirement.” Id. The Board declined to do so,
because Young “conceded that he was never unfit to
perform his military duties.” Id.
    Young then filed a complaint in the Court of Federal
Claims on October 4, 2006, asserting jurisdiction under
the Tucker Act and a cause of action under the Military
Pay Act, 37 U.S.C. § 204. Id. at 1383. As this court
explained, Young contended that “the Army’s failure to
refer him to a Medical Evaluation Board for proper medi-
YOUNG V US                                                3
cal ‘profiling’ during his military service caused a cascade
of unwarranted consequences culminating in his wrongful
discharge.” Id. The Court of Federal Claims construed
Young’s complaint as “seeking back pay for the period
from his discharge until the date at which he would have
become eligible for longevity retirement.” Id.
     The Court of Federal Claims dismissed Young’s com-
plaint as untimely under 28 U.S.C. § 2501. That statute
provides a six year statute of limitations “after such claim
first accrues” for “[e]very claim of which the United States
Court of Federal Claims has jurisdiction.” 28 U.S.C. §
2501. Because “a cause of action for monetary losses
resulting from a wrongful discharge accrues from the date
of discharge” and Young’s discharge was in 1998, the
court found his 2006 complaint barred by the statute of
limitations. Young, 529 F.3d at 1383.
    On appeal before the Federal Circuit, Young argued
that “his claim did not accrue until November 22, 2002,”
the date that he filed a disability claim with the Depart-
ment. Id. at 1384. This court disagreed, and held that
the accrual date was Young’s date of discharge. To the
extent that Young contended his claim should be equita-
bly tolled, the court noted that in John R. Sand & Gravel
Co. v. United States, 552 U.S. 130 (2008), the Supreme
Court characterized section 2501 as a “more absolute[]
kind of limitations period” that the government could not
waive and that could not be equitably tolled. Id. at 134.
    On July 7, 2009, Young brought his present suit to
“challenge the jurisdictional denial of [his] first claim.”
Young v. United States, 92 Fed. Cl. 425, 429 (2010). Young
contends that under the military separation pay statute,
10 U.S.C. § 1174, his claim accrued on November 22,
2002, the date he filed a disability claim with the De-
partment. Young contends that because, by operation of
section 1174(h), his disability compensation was reduced
by the amount of separation pay he was already receiving,
his claim for wrongful discharge did not accrue until he
4                                                 YOUNG V US

filed his disability claim. Like Young’s previous suit, this
is a claim for monetary damages flowing from the alleged
wrongfulness of Young’s 1998 honorable discharge. Like
before, Young seeks back pay under the Military Pay Act
to compensate him for alleged monetary harm flowing
from the wrongfulness of that discharge. Because the
accrual date for claims for back pay arising from the
alleged wrongfulness of Young’s 1998 discharge was
previously litigated and determined, the Court of Federal
Claims held that Young was precluded from litigating this
issue a second time and accordingly dismissed the case.
Young, 92 Fed. Cl. at 435. Young timely appealed, and
this court has jurisdiction under 28 U.S.C. § 1295(a)(3).

                         DISCUSSION

    The general principle of issue preclusion “is that a
right, question or fact distinctly put in issue [in a first
suit] . . . cannot be disputed in a second suit” by the party
who previously litigated that issue. In re Freeman, 30
F.3d 1459, 1465 (Fed. Cir. 1994) (quoting Southern Pac.
R.R. v. United States, 168 U.S. 1, 27 (1897)). Issue pre-
clusion generally requires that “(1) the issue is identical
to one decided in the first action; (2) the issue was actu-
ally litigated in the first action; (3) resolution of the issue
was essential to a final judgment in the first action; and
(4) plaintiff had a full and fair opportunity to litigate the
issue in the first action.” Id.
    The thrust of Young’s argument is that issue preclu-
sion cannot apply here because neither the Court of
Federal Claims nor the Federal Circuit adequately ad-
dressed whether his claim accrued on November 22, 2002,
by operation of section 1174. Young takes issue with the
ruling by the Court of Federal Claims in his first suit, on
reconsideration, that he could not assert jurisdiction
under section 1174, and that section 1174 was never
specifically addressed on appeal by the Federal Circuit.
In the present appeal, Young emphasizes that he raises
YOUNG V US                                                 5
section 1174 to prove the accrual date of his section 204
claim. As Young explains: “Never once did he argue he
sought recovery of the recoupment action, he only raised
the issue to prove when his claim occurs and never once
argued anything about a denial of DVA benefits.”
    The government responds that there is no new issue
presented in Young’s arguments in this case or on this
appeal. It contends that the same issue in the present
case—when did Young’s claim accrue, and was it time
barred—had already been decided in the prior case.
     Young’s current claim, wrongful discharge, and the re-
lief he now seeks, back pay, hinge upon the question of
when his claim accrued. As the Court of Federal Claims
rightly observed, that issue is the identical issue decided
in his previous case. In affirming the Court of Federal
Claims’ dismissal of Young’s prior case, this court already
explained that, in military back pay cases, the accrual
date for the claim is the date of the alleged wrongful
discharge. See Young, 529 F.3d at 1383 citing Martinez v.
United States, 333 F.3d 1295, 1310, 1314 (Fed. Cir. 2003)
(en banc).
     Young’s attempt to relitigate the accrual date issue
repackaged as part of a claim under section 1174 is un-
availing. The question of the accrual date presented in
this case was “actually litigated,” it “was essential” to the
dismissal under section 2501, and Young had a “full and
fair opportunity to litigate the issue” before the Court of
Federal Claims and on appeal before this court. There-
fore, the doctrine of issue preclusion bars Young from
litigating the accrual date a second time. Because this
court affirms the decision of the Court of Federal Claims
on issue preclusion, it is not necessary to address the
question of whether Young’s suit was also barred by claim
preclusion.
   Finally, this court further agrees with the Court of
Federal Claims that Young’s current suit was filed more
6                                               YOUNG V US

than six years after Young filed for disability benefits and
that it would therefore be time barred under either ac-
crual date, whether styled as an action for back-pay or
recovery of benefits. Young, 92 Fed. Cl. at 435.

                       CONCLUSION

   For the foregoing reasons, the decision of the Court of
Federal Claims is affirmed.

                       AFFIRMED

                          COSTS

    Each party shall bear its own costs.